Beck, J.
i fraudu veyance0-1" evidenceson^ establishing. I. The plaintiffs, J. B. Irish and S. Edward Irish, allege in their petition that in August, 1880,* each severally recovered a judgment against Albert Bradford, one of the defendants; that in the preceding April the defendant in these judgments conveye(j certain lands, which constituted all of his property, to his co-defenant and son, Walter Bradford; that the conveyance was without consideration and fraudulent, and made for the purpose of defeating the collection of *304plaintiffs’ claims, and to cheat, defraud and hinder the creditors of Albert generally, and that plaintiffs’ judgments have not been paid. The plaintiffs pray that the land so conveyed may be made subject to their judgments, and the deed thereto, executed between the defendants, be declared fraudulent and void as against the claims of plaintiffs; that defendants account for all property of Albert held by them, and for such other relief as equity may demand. The defendants, in their joint answer, admit the conveyance and the judgments as alleged in the petition, but deny all other allegations thereof.
*3052._. oon_ services0?! wiiifeniomiiy. *304II. The evidence shows that Albert Bradford, who before had been a farmer, about the year 1876 commenced the business of selling goods. Ilis son Walter had cultivated his farm, or a part of it, as a tenant 'for some time prior to 1875, when they entered into some arrangement for uniting their stock and cultivating' the farm on a joint account, the son devoting his time to the management of the business. The father contracted indebtedness in his mercantile business, and evidently was not in a condition to pay his debts in April, 1880, if, indeed, he was not insolvent. At that time, he conveyed all his lands to his son. The father and son unite' in the statement that the son paid more than $9,000 for the property, largely by the cancellation of claims held by the son for money loaned to and advanced for the father. The son, as part payment of the purchase price of the farm, assumed the payment of a certain mortgage on the lands for about $1,500, and also the payment of $2,000 to two sisters, who separately held notes given by the father to them. These notes -were given for services rendered by the sisters while living with the father. According to the statements of the son, he realized as his share of the profits of the farm, which contained something over two hundred acres of plow land, about $5,000 in four-years, which he loaned to his father, and used in the purchase of the land. It cannot be doubted that the son had knowledge of the father’s condition, and was informed of his purposes in selling the farm. He must also *305have lmown that the notes to the daughters were executed in consideration of services rendered by them to the father, while they were members of Ins family. These notes must be regarded as voluntary, and without any real consideration. The purpose of the father was evidently to put his property into his children’s hands, so that it could not be reached by his creditors. While it cannot probably be said that the son paid nothing upon the purchase of the land, we cannot bring ourselves to believe that his profits in conducting the farm, and he wa.s engaged in no other business, reached the sum which he claims was used by him in loans and advances to his father.
3._; Inowiecige of son: corisidoration. Having a knowledge of his father’s purposes, (which must be presumed,) of his indebtedness, and his transactions in executing- the notes to his daughters with- ■ out consideration, the law will regard the son as ^ n . . ... .. n _ guilty oí iraucL ni aiding the purpose to defeat creditors, even though he may actually have paid a part of the consideration for the farm. It follows from these views that the conveyance from the father to the son, as against plaintiffs, must he regarded as fraudulent and void, and tligt they may enforce their judgments against the lands in question.
The evidence shows that August 19, 1880, plaintiff, S. Edward Irish, recovered a judgment for $595.60, with costs to the amount of forty dollars and fifty-nine cents, and plaintiff, James D. Irish, on the same day recovered judgment for $300, with twenty-six dollars and sixty-one cents costs. A decree will he entered, at the option of plaintiffs, in this court,. in accord with this opinion, which shall provide that the lands-in question, or so much thereof as may be necessary, shall be-subject to sale upon executions to be issued upon these judgments. Should plaintiffs so elect, the cause will he remanded to the circuit court for the entry of such a decree therein.
Affirmed.